Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-20 directed to Invention II non-elected without traverse.  Accordingly, claims 13-20 been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In the claims:

a. Please renumber the second instance of claim 21 to claim 22 so that instead of the claim stating “21. (new) The semiconductor device of claim 11, wherein the layer of material comprises a zwitterion molecule.” the corrected claim will state “22. (new) 
Reasons for Allowance
Claims 1-5, 7-12, 21, and 22 are allowed. The following is an examiner’s statement of reasons for allowance. The closest prior art of record includes Guo (US 2014/0332078 A1), Snaith (US 2016/0380125), and Bilodeau (US 2018/0197746 A1).
Guo discloses a perovskite solar cell which includes a perovskite active layer between hole transport, electron transport, and electrode layers. Snaith discloses that the perovskite active layer can be passivated with a nitrogen containing compound such as aniline or octyl ammonium iodide. Bilodeau discloses that an ammonium halide or zwitteronic molecules (valine) can be used to passivate germanium semiconducting surface. However, there is no large overlap in the materials for passivation between the semiconducting surfaces of Snaith and Bilodeau, and since the surfaces comprise different semiconducting materials, no teaching, suggestion, motivation can be found in the prior art to form the semiconductor device as recited in claims 1 and 11.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726